In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-19-00195-CV


                              STATE OF TEXAS, APPELLANT

                                              V.

                  THIRTY-NINE THOUSAND FIVE HUNDRED DOLLARS
                        US CURRENCY ($39,500.00), APPELLEE

                             On Appeal from the 47th District Court
                                      Potter County, Texas
                Trial Court No. 107758-A-CV, Honorable Dan L. Schaap, Presiding

                                        July 26, 2019

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, the State of Texas, attempts to appeal the trial court’s order granting a

petition for bill of review, setting aside a default judgment, and ordering a new trial in favor

of appellee, Zenayda Guadalupe Portillo-Rodriguez. We dismiss the appeal for want of

jurisdiction.


       This court has jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam). The Texas Supreme Court has held that a bill of review that sets

aside a prior judgment but does not dispose of the case on the merits is interlocutory and

not appealable. Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995) (per curiam).


       By letter of June 28, 2019, we notified the parties that it did not appear a final

judgment or appealable order had been issued by the trial court and directed the State to

show how we have jurisdiction over the appeal. The State filed a response claiming that

the trial court has treated the order as a final order and, therefore, it is appealable. The

State also requested that we “treat the matter as a Petition for Mandamus” as an

alternative to dismissing the appeal.


       Because the trial court’s order in this case sets aside a prior judgment and grants

a new trial on the merits, we are without jurisdiction to review the interlocutory order.

Jordan, 907 S.W.2d at 472. We also decline to treat the appeal as a petition for writ of

mandamus because the State has not filed a petition or record in accordance with Rule

of Appellate Procedure 52.


       Accordingly, we dismiss the appeal for want of jurisdiction.1 TEX. R. APP. P.

42.3(a).


                                                          Per Curiam




       1 With its notice, the State filed a motion for an extension of time to file a notice of
appeal pursuant to Rule of Appellate Procedure 26.3. In response, Portillo-Rodriguez
filed a motion opposing the extension and requesting dismissal of the appeal. Because
we dismiss the appeal for want of jurisdiction, the motions are rendered moot.

                                              2